DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections under 35 U.S.C. 112(b) in the previous office action have been withdrawn in light of the amendments to the claims.

Election/Restrictions
Claims 8 and 9 continue to remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 9, 2020.  It is noted that rejoinder is not possible at this time in view of the prior art below.

Response to Arguments
Applicant’s arguments with respect to at least Claim 1 have been fully considered, but are now moot because the new grounds of rejection below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claims 3, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 3, “the end of the first finger” (line 4) lacks positive antecedent basis.

Claim Rejections - 35 USC § 102
Claims 1 through 3, 6, 7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2010/0108348 to Sticker et al (hereinafter “Sticker”).
Claim 1:  Sticker discloses a holding frame (e.g. 20, in Fig. 3) into which plug connector modules can be inserted,
wherein the holding frame comprises two halves, namely, a first half (e.g. 10) and a second half (e.g. 22), which are connected to one another and configured to pivot relative to each other between a closed position [e.g. right side of Fig. 3] and an open position [e.g. left side of Fig. 3];
wherein the holding frame has at least one blocking element (e.g. 12, 38, 40, in Fig. 1) that is separate and distinct from the two halves of the holding frame, and wherein the blocking element is attached directly to one of the two halves of the holding frame at a movable joint (e.g. at 16) that enables the blocking element to move relative to the one of the two halves between a blocking position (closed position) and an unblocking position (open position)(e.g. ¶ [0024]), and whereby the two halves are secured in the closed position by the at least one blocking element when the at least one blocking element is moved into the blocking position to physically contact the other one of the two halves and physically block the first half and the second half from pivoting to the open position (e.g. ¶¶ [0023], [0024]).
Claim 2:  Sticker discloses the holding frame as claimed in claim 1, wherein the at least one blocking element pivotably held on the first half (10, at 16).
Claim 3:  Sticker discloses the holding frame as claimed in claim 1, wherein:
the blocking element has two protruding fingers (e.g. 38), namely, a first finger (upper 38, in Fig. 1) and a second finger (lower 38, in Fig. 1), and 
at least one latching hook (e.g. 40) is integrally formed on an end of the first finger.
Claim 6:  Sticker discloses the holding frame as claimed in claim 3, wherein:
the latching hook (40) of the first finger can latch on or behind an edge of a cover surface (in 36) of the second half, the second finger can be supported on the cover surface of the second half, and the holding frame can thus be secured in the closed position (e.g. ¶ [0022]).
Claim 7:  Sticker discloses the holding frame as claimed in claim 6, wherein the second half has a beveled unlocking edge (e.g. 46) into which a tool [e.g. a person’s hand] can engage for releasing a securing state of the closed position of the holding frame.
Claim 10:  Sticker discloses the holding frame of claim 1, wherein each of the first half and the second half of the holding frame include a plurality of recesses (e.g. opening for 42, 26, 30, etc.) in a sidewall portion thereof to insertably receive projections (e.g. 42, 28, 32, etc.) on sides of the plug connector modules when the plug connector modules are inserted in the holding frame, and wherein, when the two halves are in the closed position, the plurality of recesses assist in holding the plug connector modules in place within the holding frame via interaction with the projections on the sides of the plug connector modules (e.g. Fig. 3).
Claim 11:  Sticker discloses the holding frame of claim 1, wherein the other one of the two halves includes a cover surface (e.g. 36) that is perpendicular [into and out-of page of Figure 2 or 3] to a plug-in direction [vertical direction of Figure 3 for insertion of 28, 32] of the holding frame when the two halves are in the closed position [e.g. right side of Fig. 3], and wherein the blocking element engages the cover surface when the blocking element is in the blocking position to physically obstruct the first half and the second half from pivoting to the open position [e.g. left side of Fig. 3].

Claim Rejections - 35 USC § 103
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sticker in view of U.S. Publication 2011/0111634 to Ruffner (hereinafter “Ruffner”).
Sticker discloses the claimed holding frame as relied upon above in Claim 1, further including a socket (e.g. 26, 28 or 32) that is integrally formed on the first half (10) and where the blocking element is displaceably held on the socket.
Sticker does not teach that the socket is a “grounding” socket.
Ruffner discloses that a holding frame (15, in Fig. 1) can include a grounding socket by forming a ground (e.g. 23) in a recess of the holding frame (e.g. ¶ [0040]).
It would have obvious to one of ordinary skill in the art at the time the invention was made to have modified the holding frame of Sticker by adding a grounding socket, in the manner taught by Ruffner, to electrically ground any of the electrical connections to the holding frame made by the modules.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896